EXECUTION VERSION


SECURITY AGREEMENT
THIS SECURITY AGREEMENT, dated as of October 28, 2019 among PRA Health Sciences,
Inc., a Delaware corporation (“Holdings”), Pharmaceutical Research Associates,
Inc., a Virginia corporation (the “Borrower”), each of the Subsidiaries listed
on the signature pages hereto or that becomes a party hereto pursuant to
Section 8.14 (each such entity being a “Subsidiary Grantor” and, collectively,
the “Subsidiary Grantors”; the Subsidiary Grantors, Holdings and the Borrower
are referred to collectively as the “Grantors”), and PNC Bank, National
Association, as collateral agent (in such capacity, the “Collateral Agent”) for
the benefit of the Secured Parties.
W I T N E S S E T H :
WHEREAS, the Borrower is a party to the Credit Agreement, dated as of the date
hereof (as the same may be amended, restated, supplemented or otherwise
modified, refinanced or replaced from time to time, the “Credit Agreement”),
among Holdings, the Borrower, the Lenders and agents from time to time party
thereto and PNC Bank, National Association, as Administrative Agent and as
Collateral Agent;
WHEREAS, (a) pursuant to the Credit Agreement, the Lenders have severally agreed
to make Loans to the Borrower, the Swingline Lender has agreed to make Swingline
Loans and the Letter of Credit Issuers have agreed to issue Letters of Credit
for the account of the Borrower and the Restricted Subsidiaries upon the terms
and subject to the conditions set forth therein and (b) one or more Cash
Management Banks or Hedge Banks may from time to time enter into Secured Cash
Management Agreements or Secured Hedge Agreements with Holdings and/or its
Restricted Subsidiaries;
WHEREAS, pursuant to the Guarantee dated as of the date hereof (as amended,
restated, supplemented or otherwise modified from time to time, the
“Guarantee”), each Grantor party thereto has agreed to unconditionally and
irrevocably guarantee, as primary obligor and not merely as surety, to the
Collateral Agent for the benefit of the Secured Parties the prompt and complete
payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of the Obligations;
WHEREAS, each Grantor is a Guarantor or the Borrower;
WHEREAS, the proceeds of the Loans, the issuance of the Letters of Credit and
the provision of Secured Cash Management Agreements and Secured Hedge Agreements
will be used in part to enable the Borrower to make valuable transfers to the
Grantors in connection with the operation of its businesses;
WHEREAS, each Grantor acknowledges that it will derive substantial direct and
indirect benefit from the making of the Loans and the Swingline Loans and the
issuance of the Letters of Credit; and the provision of such Secured Cash
Management Agreements and Secured Hedge Agreements;
WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective Loans, the Swingline Lender to make Swingline Loans and to the
obligation of the Letter of Credit Issuers to issue Letters of Credit under the
Credit Agreement that the Grantors shall have executed and delivered this
Security Agreement to the Collateral Agent for the benefit of the Secured
Parties;
NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent, the Collateral Agent, the Lenders, the Swingline Lender
and the Letter of Credit Issuers to enter into the Credit Agreement and to
induce the Lenders to make their respective Loans, the Swingline Lender to make
Swingline Loans and to induce the Letter of Credit Issuers to issue Letters of
Credit for the account of the Borrower and the Restricted Subsidiaries under the
Credit Agreement and to induce one or more Lenders or Affiliates of Lenders to
enter into Secured Cash Management Agreements or Secured Hedge Agreements with
Holdings and/or its Restricted Subsidiaries, the Grantors hereby agree with the
Collateral Agent, for the benefit of the Secured Parties, as follows:
1.Defined Terms.
(a)    Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement.
(b)    Terms used herein without definition that are defined in the UCC have the
meanings given to them in the UCC, including the following terms (which are
capitalized herein): Account, Chattel Paper, Commercial Tort Claims, Commodity
Contract, Deposit Accounts, Documents, Fixtures, Goods, Instruments, Inventory,
Letter-of-Credit Right, Securities, Securities Accounts, Security Entitlement,
Supporting Obligation and Tangible Chattel Paper.
(c)    The following terms shall have the following meanings:
“Collateral” shall have the meaning provided in Section 2.
“Collateral Account” shall mean any collateral account established by the
Collateral Agent as provided in Section 5.1 or Section 5.3.
“Collateral Agent” shall have the meaning provided in the preamble to this
Security Agreement.
“Control” shall mean “control,” as such term is defined in Section 9‑104 or
9-106, as applicable, of the UCC.
“Copyright License” shall mean any written agreement, now or hereafter in
effect, granting any right to any third party under any Copyright now or
hereafter owned by any Grantor or that any Grantor otherwise has the right to
license, or granting any right to any Grantor under any Copyright now or
hereafter owned by any third party, and all rights of any Grantor under any such
agreement, including those material inbound exclusive licenses in third party
owned U.S. registered Copyrights listed on Schedule 2.
“Copyrights” shall mean, with respect to any Person, all of the following now
owned or hereafter acquired by such Person: (i) all copyright rights in any work
subject to the copyright laws of the United States or any other country, whether
as author, assignee, transferee or otherwise, and (ii) all registrations and
applications for registration of any such copyright in the United States or any
other country, including registrations, recordings, supplemental registrations
and pending applications for registration in the United States Copyright Office,
including those U.S. registered copyrights owned by any Grantor and listed on
Schedule 1.
“Equipment” shall mean all “equipment,” as such term is defined in Article 9 of
the UCC, now or hereafter owned by any Grantor or to which any Grantor has
rights and, in any event, shall include all machinery, equipment, furnishings,
movable trade fixtures and vehicles now or hereafter owned by any Grantor or to
which any Grantor has rights and any and all Proceeds, additions, substitutions
and replacements of any of the foregoing, wherever located, together with all
attachments, components, parts, equipment and accessories installed thereon or
affixed thereto; but excluding equipment to the extent it is subject to a Lien
permitted pursuant to clauses (6) or (18) (in each case solely with respect to
clause (d) of Section 10.1 of the Credit Agreement) or (9) of the definition of
“Permitted Liens” in the Credit Agreement and the terms of the Indebtedness
secured by such Lien prohibit assignment of, or granting of a security interest
in, such Grantor’s rights and interests therein (other than to the extent that
any such prohibition would be rendered ineffective pursuant to Sections 9-406,
9-407, 9-408 or 9-409 of the UCC (or any successor provision or provisions) of
any relevant jurisdiction or any other applicable law), provided, that
immediately upon the repayment of all Indebtedness secured by such Lien, such
Grantor shall be deemed to have granted a Security Interest in all the rights
and interests with respect to such equipment.
“Excluded Property” shall mean (i) any Vehicles and other assets subject to
certificates of title, (ii) Letter-of-Credit Rights except to the extent
perfection of a security interest therein may be accomplished by filing
financing statements in appropriate form in the applicable jurisdiction under
the UCC, (iii) any property that is subject to a Lien permitted pursuant to
clause (6) (solely with respect to clause (d) of Section 10.1 of the Credit
Agreement) or (9) of the definition of “Permitted Liens” in the Credit Agreement
if the contract or other agreement in which such Lien is granted (or the
documentation providing for such Indebtedness) prohibits the creation of any
other Lien on such property (other than to the extent that any such prohibition
would be rendered ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409
of the UCC (or any successor provision or provisions) of any relevant
jurisdiction or any other applicable law); provided that such property shall be
Excluded Property only to the extent and for so long as such prohibition is in
effect, (iv) all leasehold interests in real property; provided further that
proceeds and products from any and all of the of the foregoing that would
constitute Excluded Property shall also not be considered Collateral and
proceeds and products from any and all of the of the foregoing that do not
constitute Excluded Property shall be considered Collateral.
“General Intangibles” shall mean all “general intangibles” as such term is
defined in Article 9 of the UCC and, in any event, including with respect to any
Grantor, all contracts, agreements, instruments and indentures in any form, and
portions thereof, to which such Grantor is a party or under which such Grantor
has any right, title or interest or to which such Grantor or any property of
such Grantor is subject, as the same may from time to time be amended,
supplemented or otherwise modified, including (a) all rights of such Grantor to
receive moneys due and to become due to it thereunder or in connection
therewith, (b) all rights of such Grantor to receive proceeds of any insurance,
indemnity, warranty or guarantee with respect thereto, (c) all claims of such
Grantor for damages arising out of any breach of or default thereunder and (d)
all rights of such Grantor to terminate, amend, supplement, modify or exercise
rights or options thereunder, to perform thereunder and to compel performance
and otherwise exercise all remedies thereunder, in each case to the extent the
grant by such Grantor of a Security Interest pursuant to this Security Agreement
in its right, title and interest in any such contract, agreement, instrument or
indenture (i) is not prohibited by such contract, agreement, instrument or
indenture without the consent of any other party thereto (other than a Credit
Party), (ii) would not give any other party (other than a Credit Party) to any
such contract, agreement, instrument or indenture the right to terminate its
obligations thereunder or (iii) is permitted with consent if all necessary
consents to such grant of a Security Interest have been obtained from the other
parties thereto (other than to the extent that any such prohibition referred to
in clauses (i), (ii) and (iii) would be rendered ineffective pursuant to
Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor provision or
provisions) of any relevant jurisdiction or any other applicable law) (it being
understood that the foregoing shall not be deemed to obligate such Grantor to
obtain such consents), provided that the foregoing limitation shall not affect,
limit, restrict or impair the grant by such Grantor of a Security Interest
pursuant to this Security Agreement in any Account or any money or other amounts
due or to become due under any such contract, agreement, instrument or
indenture.
“Grantor” shall have the meaning assigned to such term in the recitals hereto.
“Intellectual Property” shall mean all U.S. and foreign intellectual property,
including all (i) (a) Patents, inventions, processes, developments, technology
and know-how; (b) Copyrights including Copyrights in graphics, advertising
materials, labels, package designs and photographs; (c) Trademarks; (d) trade
secrets, confidential, proprietary or non-public information, (ii) all Patent
Licenses, Trademark Licenses and Copyright Licenses and (iii) all rights,
priorities and privileges related thereto and all rights to sue at law or in
equity for any infringement or other impairment thereof, including the right to
receive all Proceeds therefrom, in each case to the extent the grant by such
Grantor of a Security Interest pursuant to this Security Agreement in any such
rights, priorities and privileges relating to such Intellectual Property (A)
does not constitute or result in the abandonment, termination, acceleration,
invalidation of or rendering unenforceable any right, title or interest therein
or result in a breach of the terms of, or constitute a breach or default under
such Intellectual Property, including any “intent to use” Trademark application
filed in the United States Patent and Trademark Office unless and until an
amendment to allege use or a statement of use has been filed with the United
States Patent and Trademark Office, to the extent that granting a Security
Interest therein before such time would invalidate or terminate, or adversely
affect the enforceability or validity of, such “intent-to-use” Trademark
application or any registration issuing therefrom, (B) is not prohibited by any
contract, agreement or other instrument governing such rights, priorities and
privileges without the consent of any other party thereto (other than a Credit
Party), (C) would not give any other party (other than a Credit Party) to any
such contract, agreement, license or other instrument the right to terminate its
obligations thereunder or (D) is permitted with consent if all necessary
consents to such grant of a Security Interest have been obtained from the
relevant parties (other than to the extent that any such prohibition referred to
in clauses (A), (B), (C) and (D) would be rendered ineffective pursuant to
Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor provision or
provisions) of any relevant jurisdiction or any other applicable law) (it being
understood that the foregoing shall not be deemed to obligate such Grantor to
obtain such consents).
“Intercreditor Agreement” shall have the meaning assigned to such term in
Section 8.1.
“Investment Property” shall mean all Securities (whether certificated or
uncertificated), Security Entitlements and Commodity Contracts of any Grantor
(other than (i) as pledged pursuant to the Pledge Agreement and (ii) any Capital
Stock or Stock Equivalents issued by any Foreign Subsidiary or FSHCO in excess
of 65% of the outstanding voting class of such Capital Stock or Stock
Equivalents), whether now or hereafter acquired by any Grantor, except, in each
case, to the extent the grant by a Grantor of a Security Interest therein
pursuant to this Security Agreement in its right, title and interest in any such
Investment Property (i) is prohibited by any contract, agreement, instrument or
indenture governing such Investment Property without the consent of any other
party thereto (other than a Credit Party) unless such consent has been expressly
obtained or (ii) would give any other party (other than a Credit Party) to any
such contract, agreement, instrument or indenture the right to terminate its
obligations thereunder (other than to the extent that any such prohibition
referred to in clauses (i) and (ii) would be rendered ineffective pursuant to
Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor provision or
provisions) of any relevant jurisdiction or any other applicable law) (it being
understood that the foregoing shall not be deemed to obligate any Grantor to
obtain any such consents referred to in clauses (i) or (ii) above).
“Patent License” shall mean any written agreement, now or hereafter in effect,
granting to any third party any right to make, use or sell any invention on
which a Patent, now or hereafter owned by any Grantor or that any Grantor
otherwise has the right to license, is in existence, or granting to any Grantor
any right to make, use or sell any invention on which a Patent, now or hereafter
owned by any third party, is in existence, and all rights of any Grantor under
any such agreement, including those material inbound exclusive licenses in third
party owned U.S. Patents and applications therefor listed on Schedule 4.
“Patents” shall mean, with respect to any Person, all of the following now owned
or hereafter acquired by such Person: (a) all letters patent of the United
States or the equivalent thereof in any other country, all registrations and
recordings thereof, and all applications for letters patent of the United States
or the equivalent thereof in any other country, including registrations,
recordings and pending applications in the United States Patent and Trademark
Office or any similar offices in any other country, and (b) all reissues,
continuations, divisions, continuations-in-part, renewals or extensions thereof,
and the inventions disclosed or claimed therein, including the right to make,
use and/or sell the inventions disclosed or claimed therein, including those
U.S. patents and applications therefor owned by any Grantor and listed on
Schedule 3.
“Proceeds” shall mean all “proceeds” as such term is defined in Article 9 of the
UCC and, in any event, shall include with respect to any Grantor, any
consideration received from the sale, exchange, license, lease or other
disposition of any asset or property that constitutes Collateral, any value
received as a consequence of the possession of any Collateral and any payment
received from any insurer or other Person or entity as a result of the
destruction, loss, theft, damage or other involuntary conversion of whatever
nature of any asset or property that constitutes Collateral, and shall include
(a) all cash and negotiable instruments received by or held on behalf of the
Collateral Agent, (b) any claim of any Grantor against any third party for (and
the right to sue and recover for and the rights to damages or profits due or
accrued arising out of or in connection with) (i) past, present or future
infringement of any Patent now or hereafter owned by any Grantor, or licensed
under a Patent License, (ii) past, present or future infringement or dilution of
any Trademark now or hereafter owned by any Grantor or licensed under a
Trademark License or injury to the goodwill associated with or symbolized
thereby, (iii) past, present or future infringement of any Copyright now or
hereafter owned by any Grantor or licensed under a Copyright License and (c) any
and all other amounts from time to time paid or payable under or in connection
with any of the Collateral.
“Registered Intellectual Property” shall mean all Copyrights, Patents and
Trademarks issued by, registered with or the subject of a pending application
before the United States Patent and Trademark Office or the United States
Copyright Office (or any successor office).
“Security Agreement” shall mean this Security Agreement, as the same may be
amended, supplemented or otherwise modified from time to time.
“Security Interest” shall have the meaning provided in Section 2.
“Short-form Intellectual Property Security Agreement” shall have the meaning
assigned to such term in Section 3.2(b).
“Trademark License” shall mean any written agreement, now or hereafter in
effect, granting to any third party any right to use any Trademark now or
hereafter owned by any Grantor or that any Grantor otherwise has the right to
license, or granting to any Grantor any right to use any Trademark now or
hereafter owned by any third party, and all rights of any Grantor under any such
agreement, including those material inbound exclusive licenses in third party
owned U.S. registered Trademarks and applications therefor listed on Schedule 6.
“Trademarks” shall mean, with respect to any Person, all of the following now
owned or hereafter acquired by such Person: (i) all trademarks, service marks,
trade names, corporate names, company names, business names, fictitious business
names, trade styles, trade dress, logos, other source or business identifiers,
designs and general intangibles of like nature, now existing or hereafter
adopted or acquired, all registrations and recordings thereof (if any), and all
registration and recording applications filed in connection therewith, including
registrations and registration applications in the United States Patent and
Trademark Office or any similar offices in any State of the United States or any
other country or any political subdivision thereof, and all extensions or
renewals thereof and (ii) all goodwill associated therewith or symbolized
thereby, including those U.S. registered trademarks and applications therefor
owned by any Grantor and listed on Schedule 5 hereto.
“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the State of New York; provided, however, that, in the event that, by reason of
mandatory provisions of law, any of the attachment, perfection or priority of
the Collateral Agent’s and the Secured Parties’ security interest in any
Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, the term “UCC” shall mean the
Uniform Commercial Code as in effect in such other jurisdiction for purposes of
the provisions hereof relating to such attachment, perfection or priority and
for purposes of definitions related to such provisions.
“Vehicles” shall mean all cars, trucks, trailers, and other vehicles covered by
a certificate of title law of any state and all tires and other appurtenances to
any of the foregoing. 
(d)    The words “hereof”, “herein”, “hereto” and “hereunder” and words of
similar import when used in this Security Agreement shall refer to this Security
Agreement as a whole and not to any particular provision of this Security
Agreement, and Section, subsection, clause and Schedule references are to this
Security Agreement unless otherwise specified. The words “include”, “includes”
and “including” shall be deemed to be followed by the phrase “without
limitation”.
(e)    The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
(f)    Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.
2.    Grant of Security Interest.
(a)    Each Grantor hereby bargains, sells, conveys, assigns, sets over,
mortgages, pledges, hypothecates and transfers to the Collateral Agent, for the
benefit of the Secured Parties, and grants to the Collateral Agent, for the
benefit of the Secured Parties, a lien on and security interest in (the
“Security Interest”), all of its right, title and interest in, to and under all
of the following property now owned or at any time hereafter acquired by such
Grantor or in which such Grantor now has or at any time in the future may
acquire any right, title or interest (collectively, the “Collateral”), as
collateral security for the prompt and complete payment and performance when due
(whether at the stated maturity, by acceleration or otherwise) of the
Obligations:
(i)    all Accounts;
(ii)    all Cash;
(iii)    all Chattel Paper;
(iv)
all Commercial Tort Claims described on Schedule 7 (as such Schedule may be
amended from time to time);

(v)    all Documents;
(vi)    all Equipment, Fixtures and Goods;
(vii)    all General Intangibles;
(viii)    all Instruments;
(ix)    all Intellectual Property;
(x)    all Inventory;
(xi)    all Investment Property;
(xii)    all Supporting Obligations;
(xiii)    all books and records pertaining to the Collateral; and
(xiv)
the extent not otherwise included, all Proceeds and products of any and all of
the foregoing;

provided, that (x) the Collateral for any Obligations shall not include any (A)
Excluded Stock and Stock Equivalents with respect to such Obligations, (B)
Excluded Property or (C) any assets with respect to which, (1) in the reasonable
judgment of the Collateral Agent and the Borrower (as agreed in writing), the
cost or other consequences of granting a security interest in favor of the
Secured Parties under the Security Documents shall be excessive in view of the
benefits to be obtained by the Lenders therefrom, or (2) granting a security
interest in such assets in favor of the Secured Parties under the Security
Documents would result in materially adverse tax consequences or would require
obtaining the consent of any governmental authority (which consent has not been
obtained), in each case as reasonably determined by the Borrower and notified in
writing to the Collateral Agent, and (y) none of the items included in clauses
(i) through (xiv) above shall constitute Collateral to the extent (and only to
the extent) that the grant of the Security Interest therein would violate any
Requirement of Law applicable to such Collateral other than, to the extent that
such violation of Requirement of Law would be rendered ineffective pursuant to
Sections 9-406, 9-407, 9-408 or 9-409 of the UCC of any relevant jurisdiction or
any other applicable Requirement of Law. No Grantor shall be required to take
actions to perfect security interests in Commercial Tort Claims except to the
extent perfection of a security interest therein may be accomplished by filing
of financing statements in appropriate form in the applicable jurisdiction under
the UCC.
(b)    Each Grantor hereby irrevocably authorizes the Collateral Agent and its
Affiliates, counsel and other representatives, at any time and from time to
time, to file or record financing statements, amendments to financing statements
and, with notice to the applicable Grantors, other filing or recording documents
or instruments with respect to the Collateral in such form and in such offices
as the Collateral Agent reasonably determines appropriate to perfect the
Security Interests of the Collateral Agent under this Security Agreement, and
such financing statements and amendments may describe the Collateral covered
thereby as “all assets”, “all personal property now owned or hereafter acquired”
or words of similar effect, provided that with respect to fixtures the
Collateral Agent shall only file or record financing statements in the
jurisdiction of organization of a Grantor, except in connection with a Mortgage.
Each Grantor hereby also authorizes the Collateral Agent and its Affiliates,
counsel and other representatives, at any time and from time to time, to file
continuation statements with respect to previously filed financing statements.
Each Grantor hereby agrees to provide to the Collateral Agent, promptly upon
request, any information reasonably necessary to effectuate the filings or
recordings authorized by this Section 2(b).
The Collateral Agent is further authorized to file with the United States Patent
and Trademark Office or United States Copyright Office (or any successor
office), with the signature of each applicable Grantor, such documents as may be
necessary or advisable for the purpose of perfecting, confirming, continuing,
enforcing or protecting the Security Interest granted hereunder by each Grantor
and naming any Grantor or the Grantors as debtors and the Collateral Agent, as
the case may be, as secured party.
The Security Interests are granted as security only and shall not subject the
Collateral Agent or any other Secured Party to, or in any way alter or modify,
any obligation or liability of any Grantor with respect to or arising out of the
Collateral.
3.    Representations and Warranties.
Each Grantor hereby represents and warrants to the Collateral Agent and each
Secured Party on the date hereof that:
3.1    Title; No Other Liens. Except for (a) the Security Interest granted to
the Collateral Agent for the benefit of the Secured Parties pursuant to this
Security Agreement and (b) the Liens permitted by the Credit Agreement, such
Grantor owns each item of the Collateral free and clear of any and all Liens or
claims of others. No security agreement, financing statement or other public
notice with respect to all or any part of the Collateral that evidences a Lien
securing any material Indebtedness is on file or of record in any public office,
except such as (i) have been filed in favor of the Collateral Agent for the
benefit of the Secured Parties pursuant to this Security Agreement, (ii) are
permitted by the Credit Agreement or (iii) relate to obligations no longer
outstanding or are in respect of commitments to lend which have been terminated.
3.2    Perfected Liens.
(a)    This Security Agreement is effective to create in favor of the Collateral
Agent, for its benefit and for the benefit of the Secured Parties, legal, valid
and enforceable Security Interests in the Collateral (with respect to Collateral
consisting of Capital Stock of Foreign Subsidiaries, to the extent the
enforceability of such Security Interest is governed by the UCC), subject to the
effects of bankruptcy, insolvency or similar laws affecting creditors’ rights
generally and general equitable principles.
(b)    Subject to the limitations set forth in clause (c) of this Section 3.2,
the Security Interests granted pursuant to this Security Agreement (i) will
constitute valid and perfected Security Interests in the Collateral (to the
extent perfection may be obtained by the filings or other actions described in
clause (A), (B) or (C) of this paragraph) in favor of the Collateral Agent, for
the benefit of the Secured Parties, as collateral security for the Obligations,
upon (A) with respect to Collateral in which perfection can be obtained by
filing a financing statement, the filing in the applicable filing offices of all
financing statements, in each case, naming each Grantor as “debtor” and the
Collateral Agent as “secured party” and describing the Collateral, (B) with
respect to Instruments, Chattel Paper, Certificated Securities and negotiable
Documents, delivery to the Collateral Agent (or its bailee) of all Instruments,
Chattel Paper, Certificated Securities and negotiable Documents in each case,
properly endorsed for transfer in blank and (C) with respect to Intellectual
Property, completion of the filing of a fully executed agreement substantially
in the form of Annex C hereof (the “Short-form Intellectual Property Security
Agreement”) and containing a description of all Collateral constituting
Registered Intellectual Property in the United States Patent and Trademark
Office, with respect to U.S. registered and applied for Patents and Trademarks,
within 90 days from the execution date of such Short-form Intellectual Property
Security Agreement or in the United States Copyright Office, with respect to
U.S. registered Copyrights, within 30 days from the execution date of such
Short-form Intellectual Property Security Agreement, as applicable and (ii) are
prior to all other Liens on the Collateral other than Liens permitted pursuant
to Section 10.2 of the Credit Agreement.
(c)    Notwithstanding anything to the contrary herein, no Grantor shall be
required to perfect the Security Interests granted by this Security Agreement by
any means other than by (i) filings pursuant to the Uniform Commercial Code of
the relevant State(s), (ii) filings approved by United States federal government
offices with respect to Registered Intellectual Property and (iii) delivery to
the Collateral Agent (or its bailee) to be held in its possession of all
Collateral consisting of Tangible Chattel Paper, Instruments or Certificated
Securities with a fair market value in excess of $10,000,000 individually,
properly endorsed for transfer in blank.
(d)    It is understood and agreed that the Security Interests in cash and
Investment Property created hereunder shall not prevent the Grantors from using
such assets in the ordinary course of their respective businesses.
3.3    (a)    Set forth on Schedule 8 is (i) the exact legal name of each
Grantor, as such name appears in its certificate of organization or like
document and (ii) each other legal name (including any successor entity or
entity that has merged into such Grantor) that such Grantor has had in the past
five years, together with the date of the relevant name change.
(a)    Except as set forth on Schedule 8, no Grantor has changed its corporate
or organizational name (including by way of merger, consolidation or similar
reorganization) within the past five years.
(b)     Set forth on Schedule 8 is (i) the jurisdiction of organization and the
form of organization of each Grantor, (ii) the organizational identification
number, if any, assigned by such jurisdiction, (iii) the tax identification
number, if any, of such Grantor and (iv) the address (including the county) of
the chief executive office and, if different, the principal place of business,
of such Grantor; in each case of clause (a), (b) and (c) of this Section 3.3, as
of the Closing Date.
4.    Covenants.
Each Grantor hereby covenants and agrees with the Collateral Agent and the
Secured Parties that, from and after the date of this Security Agreement until
the Obligations are paid in full and the Commitments are terminated and all
Letters of Credit have expired or terminated and all Letter of Credit
Outstandings have been reduced to zero (or all such Letters of Credit and Letter
of Credit Outstandings have been Cash Collateralized):
4.1    Maintenance of Perfected Security Interest; Further Documentation.
(a)    Such Grantor shall maintain the Security Interest created by this
Security Agreement as a perfected Security Interest having at least the priority
described in Section 3.1 and shall defend such Security Interest against the
claims and demands of all Persons whomsoever, in each case subject to
Section 3.2(c).
(b)    Such Grantor will furnish to the Collateral Agent and the Lenders from
time to time statements and schedules further identifying and describing the
assets and property of such Grantor and such other reports in connection
therewith as the Collateral Agent may reasonably request.
(c)    Such Grantor will furnish to the Collateral Agent at the time of the
delivery of the financial statements provided for in Section 9.1(a) of the
Credit Agreement (or, if the Credit Agreement is no longer in effect, on an
annual basis), a schedule setting forth any additional (i) Registered
Intellectual Property owned by any Grantor or (ii) material Registered
Intellectual Property exclusively licensed from a third party to any Grantor, in
each case, which has not been previously disclosed to the Collateral Agent,
following the Closing Date (or following the date of the last supplement
provided to the Collateral Agent pursuant to this Section 4.1(c)), all in
reasonable detail.
(d)    Subject to clause (e) below and Section 3.2(c), each Grantor agrees that
at any time and from time to time, at the expense of such Grantor, it will
execute any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements and other documents, including all applicable
documents required under Section 3.2(b)(C)), which may be required under any
applicable law, or which, subject to the terms of the Intercreditor Agreement,
the Collateral Agent may reasonably request, in order (i) to grant, preserve,
protect and perfect the validity and priority of the Security Interests created
or intended to be created hereby or (ii) to enable the Collateral Agent to
exercise and enforce its rights and remedies hereunder with respect to any
Collateral, including the filing of any financing or continuation statements
under the Uniform Commercial Code in effect in any jurisdiction with respect to
the Security Interests created hereby and all applicable documents required
under Section 3.2(b)(C), all at the expense of such Grantor.
(e)    Notwithstanding anything in this Section 4.1 to the contrary, (i) with
respect to any assets acquired by such Grantor after the date hereof that are
required by the Credit Agreement to be subject to the Lien created hereby or
(ii) with respect to any Person that, subsequent to the date hereof, becomes a
Subsidiary that is required by the Credit Agreement to become a party hereto,
the relevant Grantor after the acquisition or creation thereof shall promptly
take all actions required by the Credit Agreement, this Section 4.1.
4.2    Damage or Destruction of Collateral. The Grantors agree promptly to
notify the Collateral Agent if any portion of the Collateral is damaged or
destroyed in any manner which could reasonably be expected to have a Material
Adverse Effect.
4.3    Notices. Each Grantor will advise the Collateral Agent and the Lenders
promptly, in reasonable detail, of any Lien of which it has knowledge (other
than the Security Interests created hereby or Liens permitted under the Credit
Agreement) on any of the Collateral which would adversely affect, in any
material respect, the ability of the Collateral Agent to exercise any of its
remedies hereunder.
4.4    Changes in Locations, Name, etc. Each Grantor will furnish to the
Collateral Agent promptly (and in any event within 30 days (or such longer
period as the Collateral Agent may reasonably agree) of such change) a written
notice of any change (i) in its legal name, (ii) in its jurisdiction of
organization or location for purposes of the UCC, (iii) in its identity or type
of organization or corporate structure or (iv) in its Federal Taxpayer
Identification Number or organizational identification number. Each Grantor
agrees promptly to provide the Collateral Agent with certified organizational
documents reflecting any of the changes described in the first sentence of this
paragraph and take all other action reasonably necessary to maintain the
perfection and priority of the security interest of the Collateral Agent for the
benefit of the Secured Parties in the Collateral and take all other action
reasonably necessary to maintain the perfection and priority of the security
interest of the Collateral Agent for the benefit of the Secured Parties in the
Collateral.
5.    Remedial Provisions.
5.1    Certain Matters Relating to Accounts.
(a)    At any time after the occurrence and during the continuance of an Event
of Default and after giving reasonable notice to the Borrower and any other
relevant Grantor, the Administrative Agent shall have the right, but not the
obligation, to instruct the Collateral Agent to (and upon such instruction, the
Collateral Agent shall) make test verifications of the Accounts in any manner
and through any medium that the Administrative Agent reasonably considers
advisable, and each Grantor shall furnish all such assistance and information as
the Collateral Agent may require in connection with such test verifications. The
Collateral Agent shall have the absolute right to share any information it gains
from such inspection or verification with any Secured Party.
(b)    The Collateral Agent hereby authorizes each Grantor to collect such
Grantor’s Accounts and the Collateral Agent may curtail or terminate said
authority at any time after the occurrence and during the continuance of an
Event of Default. If required in writing by the Collateral Agent at any time
after the occurrence and during the continuance of an Event of Default, any
payments of Accounts, when collected by any Grantor, (i) shall be forthwith
(and, in any event, within two Business Days) deposited by such Grantor in the
exact form received, duly endorsed by such Grantor to the Collateral Agent if
required, in a Collateral Account maintained under the sole dominion and control
of and on terms and conditions reasonably satisfactory to the Collateral Agent,
subject to withdrawal by the Collateral Agent for the account of the Secured
Parties only as provided in Section 5.5 and (ii) until so turned over, shall be
held by such Grantor in trust for the Collateral Agent and the Secured Parties,
segregated from other funds of such Grantor. Each such deposit of Proceeds of
Accounts shall be accompanied by a report identifying in reasonable detail the
nature and source of the payments included in the deposit.
(c)    At the Collateral Agent’s request at any time after the occurrence and
during the continuance of an Event of Default, subject to the terms of the
Intercreditor Agreements, each Grantor shall deliver to the Collateral Agent all
original and other documents evidencing, and relating to, the agreements and
transactions which gave rise to the Accounts, including all original orders,
invoices and shipping receipts.
(d)    Upon the occurrence and during the continuance of an Event of Default, a
Grantor shall not grant any extension of the time of payment of any of the
Accounts, compromise, compound or settle the same for less than the full amount
thereof, release, wholly or partly, any Person liable for the payment thereof,
or allow any credit or discount whatsoever thereon if the Collateral Agent shall
have instructed the Grantors not to grant or make any such extension, credit,
discount, compromise or settlement under any circumstances during the
continuance of such Event of Default.
(e)    At the direction of the Collateral Agent, solely upon the occurrence and
during the continuance of an Event of Default, subject to the terms of the
Intercreditor Agreements, each Grantor shall grant to the Collateral Agent to
the extent assignable, a non-exclusive, fully paid-up, royalty-free, worldwide
license to use, assign, license or sublicense any of the Intellectual Property
included in the Collateral and now owned or hereafter acquired by such Grantor
(subject to the rights of any person or entity under any pre-existing Copyright
License, Patent License, Trademark License or other agreements). Such license
shall include access to all media in which any of the licensed items may be
recorded or stored and to all computer programs used for the compilation or
printout thereof; provided, however, that nothing in this Section 5.1 shall
require any Grantor to grant any license that is prohibited by any rule of law,
statute or regulation or is prohibited by, or constitutes a breach of default
under or results in the termination of or gives rise to any right of
acceleration, modification or cancellation under any contract, license,
agreement, instrument or other document evidencing, giving rise to a right to
use or theretofore granted with respect to such property, provided, further,
that such licenses to be granted hereunder with respect to Trademarks shall be
subject to the quality control standards applicable to each such Trademark as in
effect as of the date such licenses hereunder are granted.
5.2    Communications with Credit Parties; Grantors Remain Liable.
(a)    The Collateral Agent in its own name or in the name of others may at any
time after the occurrence and during the continuance of an Event of Default,
subject to the terms of the Intercreditor Agreements, after giving reasonable
notice to the relevant Grantor of its intent to do so, communicate with obligors
under the Accounts to verify with them to the Collateral Agent’s satisfaction
the existence, amount and terms of any Accounts. The Collateral Agent shall have
the absolute right to share any information it gains from such inspection or
verification with any Secured Party.
(b)    Upon the written request of the Collateral Agent at any time after the
occurrence and during the continuance of an Event of Default, subject to the
terms of the Intercreditor Agreements, the Collateral Agent may, and each
Grantor shall, notify obligors on the Accounts that the Accounts have been
assigned to the Collateral Agent for the benefit of the Secured Parties and that
payments in respect thereof shall be made directly to the Collateral Agent.
(c)    Anything herein to the contrary notwithstanding, each Grantor shall
remain liable under each of the Accounts to observe and perform all the
conditions and obligations to be observed and performed by it thereunder, all in
accordance with the terms of any agreement giving rise thereto. Neither the
Collateral Agent nor any Secured Party shall have any obligation or liability
under any Account (or any agreement giving rise thereto) by reason of or arising
out of this Security Agreement or the receipt by the Collateral Agent or any
Secured Party of any payment relating thereto, nor shall the Collateral Agent or
any Secured Party be obligated in any manner to perform any of the obligations
of any Grantor under or pursuant to any Account (or any agreement giving rise
thereto), to make any payment, to make any inquiry as to the nature or the
sufficiency of any payment received by it or as to the sufficiency of any
performance by any party thereunder, to present or file any claim, to take any
action to enforce any performance or to collect the payment of any amounts which
may have been assigned to it or to which it may be entitled at any time or
times.
5.3    Proceeds to be Turned Over To Collateral Agent. In addition to the rights
of the Collateral Agent and the Secured Parties specified in Section 5.1 with
respect to payments of Accounts, if an Event of Default shall occur and be
continuing and the Collateral Agent, subject to the terms of the Intercreditor
Agreements, so requires by notice in writing to the relevant Grantor (it being
understood that the exercise of remedies by the Secured Parties in connection
with an Event of Default under Section 11.5 of the Credit Agreement shall be
deemed to constitute a request by the Collateral Agent for the purposes of this
sentence and in such circumstances, no such written notice shall be required),
all Proceeds received by any Grantor consisting of cash, checks and other near
cash items shall be held by such Grantor in trust for the Collateral Agent and
the Secured Parties, segregated from other funds of such Grantor, and shall,
forthwith upon receipt by such Grantor, be turned over to the Collateral Agent
in the exact form received by such Grantor (duly endorsed by such Grantor to the
Collateral Agent, if required). All Proceeds received by the Collateral Agent
hereunder shall be held by the Collateral Agent in a Collateral Account
maintained under its dominion and control and on terms and conditions reasonably
satisfactory to the Collateral Agent. All Proceeds while held by the Collateral
Agent in a Collateral Account (or by such Grantor in trust for the Collateral
Agent and the Secured Parties) shall continue to be held as collateral security
for all the Obligations and shall not constitute payment thereof until applied
as provided in Section 5.4.
5.4    Application of Proceeds. Subject to the terms of the Intercreditor
Agreements, the Collateral Agent shall apply the proceeds of any collection or
sale of the Collateral as well as any Collateral consisting of cash, at any time
after receipt in the order set forth below:
(i)    first, to the payment of all reasonable and documented costs and expenses
incurred by the Administrative Agent or Collateral Agent in connection with any
collection or sale or otherwise in connection with any Credit Document,
including all court costs and the reasonable fees and expenses of its agents and
legal counsel, the repayment of all advances made by the Administrative Agent or
the Collateral Agent hereunder or under any other Credit Document on behalf of
any Credit Party and any other reasonable and documented costs or expenses
incurred in connection with the exercise of any right or remedy hereunder or
under any other Credit Document;
(ii)    second, ratably to the Administrative Agent to be applied as provided in
the Credit Agreement, to the payment in full of all Obligations owing to the
Secured Parties on the date of any distribution.
If, despite the provisions of this Agreement, any Secured Party shall receive
any payment or other recovery in excess of its portion of payments on account of
the Obligations to which it is then entitled in accordance with this Agreement,
such Secured Party shall hold such payment or other recovery in trust for the
benefit of all Secured Parties hereunder for distribution in accordance with
this Section 5.4.
5.5    Code and Other Remedies. Subject to the terms of the Intercreditor
Agreements, if an Event of Default shall occur and be continuing, the Collateral
Agent may exercise in respect of the Collateral, in addition to all other rights
and remedies provided for herein or otherwise available to it, all the rights
and remedies of a secured party upon default under the UCC or any other
applicable law (whether or not the UCC applies to the affected Collateral) and
also may with notice to the relevant Grantor, sell the Collateral or any part
thereof in one or more parcels at public or private sale or sales, at any
exchange, broker’s board or office of the Collateral Agent or any Secured Party
or elsewhere for cash or on credit or for future delivery at such price or
prices and upon such other terms as are commercially reasonable irrespective of
the impact of any such sales on the market price of the Collateral. The
Collateral Agent shall be authorized at any such sale (if it deems it advisable
to do so) to restrict the prospective bidders or purchasers of Collateral to
Persons who will represent and agree that they are purchasing the Collateral for
their own account for investment and not with a view to the distribution or sale
thereof, and, upon consummation of any such sale, the Collateral Agent shall
have the right to assign, transfer and deliver to the purchaser or purchasers
thereof the Collateral so sold. Each purchaser at any such sale shall hold the
property sold absolutely free from any claim or right on the part of any
Grantor, and each Grantor hereby waives (to the extent permitted by law) all
rights of redemption, stay and/or appraisal that it now has or may at any time
in the future have under any rule of law or statute now existing or hereafter
enacted. The Collateral Agent and any Secured Party shall have the right upon
any such public sale, and, to the extent permitted by law, upon any such private
sale, to purchase the whole or any part of the Collateral so sold, and the
Collateral Agent or such Secured Party may pay the purchase price by crediting
the amount thereof against the Obligations. Each Grantor agrees that, to the
extent notice of sale shall be required by law, at least ten days’ notice to
such Grantor of the time and place of any public sale or the time after which
any private sale is to be made shall constitute reasonable notification. The
Collateral Agent shall not be obligated to make any sale of Collateral
regardless of notice of sale having been given. The Collateral Agent may adjourn
any public or private sale from time to time by announcement at the time and
place fixed therefor, and such sale may, without further notice, be made at the
time and place to which it was so adjourned. To the extent permitted by law,
each Grantor hereby waives any claim against the Collateral Agent arising by
reason of the fact that the price at which any Collateral may have been sold at
such a private sale was less than the price that might have been obtained at a
public sale, even if the Collateral Agent accepts the first offer received and
does not offer such Collateral to more than one offeree. Each Grantor further
agrees, at the Collateral Agent’s request to assemble the Collateral and make it
available to the Collateral Agent, at places which the Collateral Agent shall
reasonably select, whether at such Grantor’s premises or elsewhere. The
Collateral Agent shall apply the net proceeds of any action taken by it pursuant
to this Section 5.5 in accordance with the provisions of Section 5.4.
5.6    Deficiency. Each Grantor shall remain liable for any deficiency if the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay its Obligations and the fees and disbursements of any attorneys employed by
the Collateral Agent or any Secured Party to collect such deficiency.
5.7    Amendments, etc. with Respect to the Obligations; Waiver of Rights. Each
Grantor shall remain obligated hereunder notwithstanding that, without any
reservation of rights against any Grantor and without notice to or further
assent by any Grantor, (a) any demand for payment of any of the Obligations made
by the Collateral Agent or any other Secured Party may be rescinded by such
party and any of the Obligations continued, (b) the Obligations, or the
liability of any other party upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, waived, surrendered or released by the Collateral
Agent or any other Secured Party, (c) the Credit Agreement, the other Credit
Documents and any other documents executed and delivered in connection therewith
and the Secured Cash Management Agreements, Secured Hedge Agreements and any
other documents executed and delivered in connection therewith may be amended,
modified, supplemented or terminated, in whole or in part, as the Administrative
Agent (or the Required Lenders, as the case may be, or, in the case of any
Secured Hedge Agreement or Secured Cash Management Agreement, the Hedge Bank or
Cash Management Bank party thereto) may deem advisable from time to time, and
(d) any collateral security, guarantee or right of offset at any time held by
the Collateral Agent or any other Secured Party for the payment of the
Obligations may be sold, exchanged, waived, surrendered or released. Neither the
Collateral Agent nor any other Secured Party shall have any obligation to
protect, secure, perfect or insure any Lien at any time held by it as security
for the Obligations or for this Security Agreement or any property subject
thereto. When making any demand hereunder against any Grantor, the Collateral
Agent or any other Secured Party may, but shall be under no obligation to, make
a similar demand on any Grantor or any other Person, and any failure by the
Collateral Agent or any other Secured Party to make any such demand or to
collect any payments from any Grantor or any other Person or any release of any
Grantor or any other Person shall not relieve any Grantor in respect of which a
demand or collection is not made or any Grantor not so released of its several
obligations or liabilities hereunder, and shall not impair or affect the rights
and remedies, express or implied, or as a matter of law, of the Collateral Agent
or any other Secured Party against any Grantor. For the purposes hereof “demand”
shall include the commencement and continuance of any legal proceedings.
6.    The Collateral Agent.
6.1    Collateral Agent’s Appointment as Attorney-in-Fact, etc.
(a)    Each Grantor hereby appoints, which appointment is irrevocable and
coupled with an interest, effective upon the occurrence and during the
continuance of an Event of Default, the Collateral Agent and any officer or
agent thereof, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of such Grantor and in the name of such Grantor or otherwise, for the
purpose of carrying out the terms of this Security Agreement, to take any and
all appropriate action and to execute any and all documents and instruments that
may be necessary or desirable to accomplish the purposes of this Security
Agreement, and, without limiting the generality of the foregoing, each Grantor
hereby gives the Collateral Agent the power and right, on behalf of such
Grantor, either in the Collateral Agent’s name or in the name of such Grantor or
otherwise, without assent by such Grantor, to do any or all of the following, in
each case after the occurrence and during the continuance of an Event of Default
and after written notice by the Collateral Agent of its intent to do so:
(i)    take possession of and endorse and collect any checks, drafts, notes,
acceptances or other instruments for the payment of moneys due under any Account
or with respect to any other Collateral and file any claim or take any other
action or proceeding in any court of law or equity or otherwise deemed
appropriate by the Collateral Agent for the purpose of collecting any and all
such moneys due under any Account or with respect to any other Collateral
whenever payable;
(ii)    in the case of any Intellectual Property, execute and deliver, and have
recorded, any and all agreements, instruments, documents and papers as the
Collateral Agent may reasonably request to evidence the Collateral Agent’s and
the Secured Parties’ Security Interest in such Intellectual Property and the
goodwill and general intangibles of such Grantor relating thereto or represented
thereby;
(iii)    pay or discharge taxes and Liens levied or placed on or threatened
against the Collateral;
(iv)    execute, in connection with any sale provided for in Section 5.5, any
endorsements, assignments or other instruments of conveyance or transfer with
respect to the Collateral;
(v)    obtain and adjust insurance required to be maintained by such Grantor
pursuant to Section 9.3 of the Credit Agreement;
(vi)    direct any party liable for any payment under any of the Collateral to
make payment of any and all moneys due or to become due thereunder directly to
the Collateral Agent or as the Collateral Agent shall direct;
(vii)    ask or demand for, collect and receive payment of and receipt for, any
and all moneys, claims and other amounts due or to become due at any time in
respect of or arising out of any Collateral;
(viii)    sign and endorse any invoices, freight or express bills, bills of
lading, storage or warehouse receipts, drafts against debtors, assignments,
verifications, notices and other documents in connection with any of the
Collateral;
(ix)    commence and prosecute any suits, actions or proceedings at law or in
equity in any court of competent jurisdiction to collect the Collateral or any
portion thereof and to enforce any other right in respect of any Collateral;
(x)    defend any suit, action or proceeding brought against such Grantor with
respect to any Collateral (with such Grantor’s consent to the extent such action
or its resolution could materially affect such Grantor or any of its Affiliates
in any manner other than with respect to its continuing rights in such
Collateral);
(xi)    settle, compromise or adjust any such suit, action or proceeding and, in
connection therewith, give such discharges or releases as the Collateral Agent
may deem appropriate (with such Grantor’s consent to the extent such action or
its resolution could materially affect such Grantor or any of its Affiliates in
any manner other than with respect to its continuing rights in such Collateral);
(xii)    assign any Copyright, Patent or Trademark (along with the goodwill of
the business to which any such Copyright, Patent or Trademark pertains),
throughout the world for such term or terms, on such conditions, and in such
manner, as the Collateral Agent shall in its sole discretion determine; and
(xiii)    generally, sell, transfer, pledge and make any agreement with respect
to or otherwise deal with any of the Collateral as fully and completely as
though the Collateral Agent were the absolute owner thereof for all purposes,
and do, at the Collateral Agent’s option and such Grantor’s expense, at any
time, or from time to time, all acts and things that the Collateral Agent deems
necessary to protect, preserve or realize upon the Collateral and the Collateral
Agent’s and the Secured Parties’ Security Interests therein and to effect the
intent of this Security Agreement, all as fully and effectively as such Grantor
might do.
Anything in this Section 6.1(a) to the contrary notwithstanding, the Collateral
Agent agrees that it will not exercise any rights under the power of attorney
provided for in this Section 6.1(a) unless an Event of Default shall have
occurred and be continuing.
(b)    If any Grantor fails to perform or comply with any of its agreements
contained herein, the Collateral Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement.
(c)    The expenses of the Collateral Agent incurred in connection with actions
undertaken as provided in this Section 6.1, together with interest thereon at a
rate per annum equal to the highest rate per annum at which interest would then
be payable on any category of past due ABR Loans under the Credit Agreement,
from the date of payment by the Collateral Agent to the date reimbursed by the
relevant Grantor, shall be payable by such Grantor to the Collateral Agent on
demand.
(d)    Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Security Agreement are coupled with an interest and are
irrevocable until this Security Agreement is terminated and the Security
Interests created hereby are released.
6.2    Duty of Collateral Agent. The Collateral Agent’s sole duty with respect
to the custody, safekeeping and physical preservation of the Collateral in its
possession, under Section 9-207 of the UCC or otherwise, shall be to deal with
it in the same manner as the Collateral Agent deals with similar property for
its own account. The Collateral Agent shall be deemed to have exercised
reasonable care in the custody and preservation of any Collateral in its
possession if such Collateral is accorded treatment substantially equal to that
which the Collateral Agent accords its own property. Neither the Collateral
Agent, any Secured Party nor any of their respective officers, directors,
employees or agents shall be liable for failure to demand, collect or realize
upon any of the Collateral or for any delay in doing so or shall be under any
obligation to sell or otherwise dispose of any Collateral upon the request of
any Grantor or any other Person or to take any other action whatsoever with
regard to the Collateral or any part thereof. The powers conferred on the
Collateral Agent and the Secured Parties hereunder are solely to protect the
Collateral Agent’s and the Secured Parties’ interests in the Collateral and
shall not impose any duty upon the Collateral Agent or any Secured Party to
exercise any such powers. The Collateral Agent and the Secured Parties shall be
accountable only for amounts that they actually receive as a result of the
exercise of such powers, and neither they nor any of their officers, directors,
employees or agents shall be responsible to any Grantor for any act or failure
to act hereunder, except for their own respective gross negligence or willful
misconduct as determined in a final non-appealable judgment of a court of
competent jurisdiction.
6.3    Authority of Collateral Agent. Each Grantor acknowledges that the rights
and responsibilities of the Collateral Agent under this Security Agreement with
respect to any action taken by the Collateral Agent or the exercise or
non-exercise by the Collateral Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Security Agreement shall, as between the Collateral Agent and the
Secured Parties, be governed by the Intercreditor Agreements and the Credit
Agreement, and by such other agreements with respect thereto as may exist from
time to time among them, but, as between the Collateral Agent and the Grantors,
the Collateral Agent shall be conclusively presumed to be acting as agent for
the applicable Secured Parties with full and valid authority so to act or
refrain from acting, and no Grantor shall be under any obligation, or
entitlement, to make any inquiry respecting such authority.
6.4    Security Interest Absolute. All rights of the Collateral Agent hereunder,
the Security Interest and all obligations of the Grantors hereunder shall be
absolute and unconditional.
6.5    Continuing Security Interest; Assignments Under the Credit Agreement;
Release.
(a)    This Security Agreement shall remain in full force and effect and be
binding in accordance with and to the extent of its terms upon each Grantor and
the successors and assigns thereof and shall inure to the benefit of the
Collateral Agent and the other Secured Parties and their respective successors,
indorsees, transferees and assigns until all Obligations under the Credit
Documents (other than, in each case, any contingent indemnity obligations not
then due, any Secured Hedge Obligations or any Secured Cash Management
Obligations) shall have been satisfied by payment in full, the Commitments shall
be terminated and all Letters of Credit have expired or terminated and after all
Letter of Credit Outstandings have been reduced to zero (or all such Letters of
Credit and Letter of Credit Outstandings have been Cash Collateralized)
notwithstanding that from time to time during the term of the Credit Agreement,
the Credit Parties may be free from any Obligations.
(b)    A Grantor shall automatically be released from its obligations hereunder
as it relates to the Obligations (as defined in the Credit Agreement) if it
ceases to be a Credit Party in accordance with Section 13.1 of the Credit
Agreement.
(c)    The Security Interest granted hereby in any Collateral shall
automatically be released as it relates to the Obligations (as defined in the
Credit Agreement) (i) to the extent provided in Section 13.1 of the Credit
Agreement and (ii) upon the effectiveness of any written consent to the release
of the Security Interest granted hereby in such Collateral pursuant to Section
13.1 of the Credit Agreement. Any such release in connection with any sale,
transfer or other disposition of such Collateral permitted under the Credit
Agreement shall result in such Collateral being sold, transferred or disposed
of, as applicable, free and clear of the Lien and Security Interest created
hereby.
(d)    In connection with any termination or release pursuant to paragraph (a),
(b) or (c), the Collateral Agent shall execute and deliver to any Grantor, at
such Grantor’s expense, all documents that such Grantor shall reasonably request
to evidence such termination or release. Any execution and delivery of documents
pursuant to this Section 6.5 shall be without recourse to or warranty by the
Collateral Agent.
6.6    Reinstatement. Each Grantor further agrees that, if any payment made by
any Credit Party or other Person and applied to the Obligations is at any time
annulled, avoided, set aside, rescinded, invalidated, declared to be fraudulent
or preferential or otherwise required to be refunded or repaid, or the proceeds
of Collateral are required to be returned by any Secured Party to such Credit
Party, its estate, trustee, receiver or any other Person, including any Grantor,
under any bankruptcy law, state or federal law, common law or equitable cause,
then, to the extent of such payment or repayment, any Lien or other Collateral
securing such liability shall be and remain in full force and effect, as fully
as if such payment had never been made or, if prior thereto the Lien granted
hereby or other Collateral securing such liability hereunder shall have been
released or terminated by virtue of such cancellation or surrender, such Lien or
other Collateral shall be reinstated in full force and effect, and such prior
cancellation or surrender shall not diminish, release, discharge, impair or
otherwise affect any Lien or other Collateral securing the obligations of any
Grantor in respect of the amount of such payment.
7.    Collateral Agent As Agent.
(a)    PNC Bank, National Association has been appointed to act as the
Collateral Agent under the Credit Agreement, by the Lenders under the Credit
Agreement and, by their acceptance of the benefits hereof, the other Secured
Parties. The Collateral Agent shall be obligated, and shall have the right
hereunder, to make demands, to give notices, to exercise or refrain from
exercising any rights, and to take or refrain from taking any action (including
the release or substitution of Collateral), solely in accordance with this
Security Agreement and the Credit Agreement, provided that the Collateral Agent
shall exercise, or refrain from exercising, any remedies provided for in
Section 5 in accordance with the instructions of Required Lenders. In
furtherance of the foregoing provisions of this Section 7(a), each Secured
Party, by its acceptance of the benefits hereof, agrees that it shall have no
right individually to realize upon any of the Collateral hereunder, except to
the extent specifically set forth in Section 5 of the Guarantee, it being
understood and agreed by such Secured Party that all rights and remedies
hereunder may be exercised solely by the Collateral Agent for the ratable
benefit of the applicable Lenders and Secured Parties in accordance with the
terms of this Section 7(a).
(b)    The Collateral Agent shall at all times be the same Person that is the
Collateral Agent under the Credit Agreement. Written notice of resignation by
the Collateral Agent pursuant to Section 12.9 of the Credit Agreement shall also
constitute notice of resignation as Collateral Agent under this Security
Agreement; removal of the Collateral Agent shall also constitute removal under
this Security Agreement; and appointment of a Collateral Agent pursuant to
Section 12.9 of the Credit Agreement shall also constitute appointment of a
successor Collateral Agent under this Security Agreement. Upon the acceptance of
any appointment as Collateral Agent under Section 12.9 of the Credit Agreement
by a successor Collateral Agent, that successor Collateral Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring or removed Collateral Agent under this Security Agreement, and
the retiring or removed Collateral Agent under this Security Agreement shall
promptly (i) transfer to such successor Collateral Agent all sums, securities
and other items of Collateral held hereunder, together with all records and
other documents necessary or appropriate in connection with the performance of
the duties of the successor Collateral Agent under this Security Agreement and
(ii) execute and deliver to such successor Collateral Agent or otherwise
authorize the filing of such amendments to financing statements and take such
other actions, as may be necessary or appropriate in connection with the
assignment to such successor Collateral Agent of the Security Interests created
hereunder, whereupon such retiring or removed Collateral Agent shall be
discharged from its duties and obligations under this Security Agreement. After
any retiring or removed Collateral Agent’s resignation or removal hereunder as
Collateral Agent, the provisions of this Security Agreement shall inure to its
benefit as to any actions taken or omitted to be taken by it under this Security
Agreement while it was Collateral Agent hereunder.
(c)    Neither the Collateral Agent nor any of its officers, directors,
employees, agents, attorneys-in-fact or Affiliates shall be liable to any party
for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any Security Document (except for its or such
Person’s own gross negligence or willful misconduct, as determined in a final
non-appealable judgment of a court of competent jurisdiction).
8.    Miscellaneous.
8.1    Intercreditor Agreements. Notwithstanding anything herein to the
contrary, the liens and security interests granted to the Collateral Agent
pursuant to this Agreement and the exercise of any right or remedy by the
Collateral Agent hereunder, are subject to the provisions of any First Lien
Intercreditor Agreement and/or Second Lien Intercreditor Agreement (each, an
“Intercreditor Agreement”). In the event of any conflict between the terms of
any Intercreditor Agreement and the terms of this Agreement, the terms of such
Intercreditor Agreement shall govern and control. No right, power or remedy
granted to the Collateral Agent hereunder shall be exercised by the Collateral
Agent, and no direction shall be given by the Collateral Agent, in contravention
of any such Intercreditor Agreement.
8.2    Amendments in Writing. None of the terms or provisions of this Security
Agreement may be waived, amended, supplemented or otherwise modified except by a
written instrument executed by the affected Grantor and the Collateral Agent in
accordance with Section 13.1 of the Credit Agreement.
8.3    Notices. All notices, requests and demands pursuant hereto shall be made
in accordance with Section 13.2 of the Credit Agreement. All communications and
notices hereunder to any Grantor shall be given to it in care of Holdings at
Holdings’ address set forth in Section 13.2 of the Credit Agreement.
8.4    No Waiver by Course of Conduct; Cumulative Remedies. Neither the
Collateral Agent nor any Secured Party shall by any act (except by a written
instrument pursuant to Section 8.2), delay, indulgence, omission or otherwise be
deemed to have waived any right or remedy hereunder or to have acquiesced in any
Default or Event of Default or in any breach of any of the terms and conditions
hereof. No failure to exercise, nor any delay in exercising, on the part of the
Collateral Agent or any other Secured Party, any right, power or privilege
hereunder shall operate as a waiver thereof. No single or partial exercise of
any right, power or privilege hereunder shall preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. A
waiver by the Collateral Agent or any other Secured Party of any right or remedy
hereunder on any one occasion shall not be construed as a bar to any right or
remedy that the Collateral Agent or such other Secured Party would otherwise
have on any future occasion. The rights, remedies, powers and privileges herein
provided are cumulative, may be exercised singly or concurrently and are not
exclusive of any other rights or remedies provided by law.
8.5    Enforcement Expenses; Indemnification.
(a)    Each Grantor agrees to pay any and all reasonable out of pocket expenses
(including all reasonable fees and disbursements of counsel) that may be paid or
incurred by any Secured Party in enforcing, or obtaining advice of counsel in
respect of, any rights with respect to, or collecting, any or all of the
Obligations and/or enforcing any rights with respect to, or collecting against,
such Grantor under this Security Agreement.
(b)    Each Grantor agrees to pay, and to save the Collateral Agent and the
Secured Parties harmless from, any and all liabilities with respect to, or
resulting from any delay in paying, any and all stamp, excise, sales or other
taxes that may be payable or determined to be payable with respect to any of the
Collateral or in connection with any of the transactions contemplated by this
Security Agreement.
(c)    Each Grantor agrees to pay, and to save the Collateral Agent and the
Secured Parties harmless from, any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever with respect to the execution, delivery,
enforcement, performance and administration of this Security Agreement to the
extent the Borrower would be required to do so pursuant to Section 13.5 of the
Credit Agreement.
(d)    The agreements in this Section 8.5 shall survive repayment of the
Obligations and all other amounts payable under the Credit Agreement and the
other Credit Documents.
8.6    Successors and Assigns. The provisions of this Security Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no Grantor may
assign, transfer or delegate any of its rights or obligations under this
Security Agreement without the prior written consent of the Collateral Agent
except pursuant to a transaction permitted by the Credit Agreement.
8.7    Counterparts. This Security Agreement may be executed by one or more of
the parties to this Security Agreement on any number of separate counterparts
(including by facsimile or other electronic transmission), and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. A set of the copies of this Security Agreement signed by all the
parties shall be lodged with the Collateral Agent and Holdings.
8.8    Severability. Any provision of this Security Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. The parties hereto shall
endeavor in good faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
8.9    Section Headings. The Section headings used in this Security Agreement
are for convenience of reference only and are not to affect the construction
hereof or be taken into consideration in the interpretation hereof.
8.10    Integration. This Security Agreement together with the other Credit
Documents represents the agreement of each of the Grantors with respect to the
subject matter hereof and there are no promises, undertakings, representations
or warranties by the Collateral Agent or any other Secured Party relative to the
subject matter hereof not expressly set forth herein or in the other Credit
Documents.
8.11    GOVERNING LAW. THIS SECURITY AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
8.12    Submission To Jurisdiction Waivers. Each party hereto hereby irrevocably
and unconditionally:
(a)    submits for itself and its property in any legal action or proceeding
relating to this Security Agreement and the other Credit Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the exclusive general jurisdiction of the courts of the State and
County of New York, the courts of the United States of America for the Southern
District of New York, and appellate courts from any thereof;
(b)    consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same
and agrees not to commence or support any such action or proceeding in any other
jurisdiction;
(c)    agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person at its
address referred to in Section 8.3 or at such other address of which such Person
shall have been notified pursuant thereto;
(d)    agrees that nothing herein shall affect the right of any other party
hereto (or any Secured Party) to effect service of process in any other manner
permitted by law or shall limit the right of any party hereto (or any Secured
Party) to sue in any other jurisdiction; and
(e)    waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section 8.12 any special, exemplary, punitive or consequential damages; provided
that nothing in this clause (e) shall limit the Credit Parties’ indemnification
obligations set forth in Section 8.5.
8.13    Acknowledgments. Each party hereto hereby acknowledges that:
(a)    it has been advised by counsel in the negotiation, execution and delivery
of this Security Agreement and the other Credit Documents to which it is a
party;
(b)    neither the Collateral Agent nor any other Secured Party has any
fiduciary relationship with or duty to any Grantor arising out of or in
connection with this Security Agreement or any of the other Credit Documents,
and the relationship between the Grantors, on the one hand, and the Collateral
Agent and the other Secured Parties, on the other hand, in connection herewith
or therewith is solely that of debtor and creditor; and
(c)    no joint venture is created hereby or by the other Credit Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders and any other Secured Party or among the Grantors and the Lenders and
any other Secured Party.
8.14    Additional Grantors. Each Subsidiary that is required to become a party
to this Security Agreement pursuant to Section 9.11 of the Credit Agreement
shall become a Subsidiary Grantor, with the same force and effect as if
originally named as a Grantor herein, for all purposes of this Security
Agreement upon execution and delivery by such Subsidiary of a written supplement
substantially in the form of Annex A hereto. The execution and delivery of any
instrument adding an additional Grantor as a party to this Security Agreement
shall not require the consent of any other Grantor hereunder. The rights and
obligations of each Grantor hereunder shall remain in full force and effect
notwithstanding the addition of any new Grantor as a party to this Security
Agreement.
8.15    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS SECURITY AGREEMENT, ANY OTHER CREDIT DOCUMENT AND FOR ANY COUNTERCLAIM
THEREIN.
[SIGNATURE PAGES FOLLOW]






US-DOCS\111331406.3

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the undersigned has caused this Security Agreement
to be duly executed and delivered as of the date first above written.


PRA HEALTH SCIENCES, INC., as Grantor
 
By:
 
/s/ Michael J. Bonello
 
Name: Michael J. Bonello
 
Title: EVP, Treasurer, Secretary and CFO


PHARMACEUTICAL RESEARCH ASSOCIATES, INC., as Grantor
 
By:
 
/s/ Michael J. Bonello
 
Name: Michael J. Bonello
 
Title: EVP, Treasurer, Secretary and CFO


PRA HOLDINGS, INC., as Grantor
 
By:
 
/s/ Michael J. Bonello
 
Name: Michael J. Bonello
 
Title: EVP, Treasurer, Secretary and CFO


PRA INTERNATIONAL, LLC, as Grantor
By: PRA Holdings, Inc., its sole member


By:
 
/s/ Michael J. Bonello
 
Name: Michael J. Bonello
 
Title: EVP, Treasurer, Secretary and CFO


NEXTRIALS, INC., as Grantor
 
By:
 
/s/ Michael J. Bonello
 
Name: Michael J. Bonello
 
Title: EVP, Treasurer, Secretary and CFO



[Signature Page to Security Agreement]

--------------------------------------------------------------------------------






PRA EARLY DEVELOPMENT RESEARCH, INC., as Grantor
 
By:
 
/s/ Michael J. Bonello
 
Name: Michael J. Bonello
 
Title: EVP, Treasurer, Secretary and CFO


CRI NEWCO, INC., as Grantor
 
By:
 
/s/ Michael J. Bonello
 
Name: Michael J. Bonello
 
Title: EVP, Treasurer, Secretary and CFO


CRI WORLDWIDE, LLC, as Grantor
 
By:
 
/s/ Michael J. Bonello
 
Name: Michael J. Bonello
 
Title: EVP, Treasurer, Secretary and CFO


LIFETREE CLINICAL RESEARCH, L.C., as Grantor
 
By:
 
/s/ Michael J. Bonello
 
Name: Michael J. Bonello
 
Title: EVP, Treasurer, Secretary and CFO


CRI INTERNATIONAL, LLC, as Grantor
 
By:
 
/s/ Michael J. Bonello
 
Name: Michael J. Bonello
 
Title: EVP, Treasurer, Secretary and CFO



-2-

--------------------------------------------------------------------------------








CLINSTAR LLC, as Grantor
By: Pharmaceutical Research Associates, Inc., its sole member


By:
 
/s/ Michael J. Bonello
 
Name: Michael J. Bonello
 
Title: EVP, Treasurer, Secretary and CFO


PHARMACEUTICAL RESEARCH ASSOCIATES EASTERN EUROPE, LLC,
as Grantor
By: ClinStar, LLC, its sole member
By: Pharmaceutical Research Associates, Inc., its sole member


By:
 
/s/ Michael J. Bonello
 
Name: Michael J. Bonello
 
Title: EVP, Treasurer, Secretary and CFO


PHARMACEUTICAL RESEARCH ASSOCIATES CIS, LLC, as Grantor
By: Pharmacutical Research Associates Eastern Europe, LLC, its sole member
By: ClinStar, LLC, its sole member
By: Pharmaceutical Research Associates, Inc., its sole member


By:
 
/s/ Michael J. Bonello
 
Name: Michael J. Bonello
 
Title: EVP, Treasurer, Secretary and CFO



-3-

--------------------------------------------------------------------------------








RPS GLOBAL HOLDINGS, LLC as Grantor
By: PRA Holdings, Inc., its sole member


By:
 
/s/ Michael J. Bonello
 
Name: Michael J. Bonello
 
Title: EVP, Treasurer, Secretary and CFO


RPS PARENT HOLDING LLC, as Grantor
 
By: RPS Global Holdings, LLC, its sole member
By: PRA Holdings, Inc., its sole member


By:
 
/s/ Michael J. Bonello
 
Name: Michael J. Bonello
 
Title: EVP, Treasurer, Secretary and CFO


ROY RPS HOLDINGS LLC, as Grantor
 
By: RPS Parent Holding, LLC, its sole member
By: RPS Global Holdings, LLC, its sole member
By: PRA Holdings, Inc., its sole member


 
/s/ Michael J. Bonello
 
Name: Michael J. Bonello
 
Title: EVP, Treasurer, Secretary and CFO


RESEARCH PHARMACEUTICAL SERVICES, INC., as Grantor
 
By:
 
/s/ Michael J. Bonello
 
Name: Michael J. Bonello
 
Title: EVP, Treasurer, Secretary and CFO



-4-

--------------------------------------------------------------------------------








SYMPHONY HEALTH SOLUTIONS CORPORATION, as Grantor
 
By:
 
/s/ Michael J. Bonello
 
Name: Michael J. Bonello
 
Title: EVP, Treasurer, Secretary and CFO


SOURCE HEALTHCARE ANALYTICS, LLC, as Grantor
 
By:
 
/s/ Michael J. Bonello
 
Name: Michael J. Bonello
 
Title: EVP, Treasurer, Secretary and CFO


PARALLEL 6, INC., as Grantor
 
By:
 
/s/ Michael J. Bonello
 
Name: Michael J. Bonello
 
Title: EVP, Treasurer, Secretary and CFO





-5-

--------------------------------------------------------------------------------








PNC BANK, NATIONAL ASSOCIATION,
as Collateral Agent
 
By:
 
/s/ Richard C. Brown
 
Name: Richard C. Brown
 
Title: Senior Vice President




Schedule 1
U.S. REGISTERED COPYRIGHTS
Grantor
Title
Reg. Date
Status
Reg. No.
ReSearch Pharmaceutical Services, Inc.
RSItraks
02/17/1998
Registered
TXu000868418
ReSearch Pharmaceutical Services, Inc.
RSItraks. by Research Scientists, Inc., employer for hire of John Hedberg
04/27/1998
Registered
TXu000874076






Schedule 2


MATERIAL INBOUND EXCLUSIVE LICENSES IN U.S. REGISTERED COPYRIGHTS
None.



Schedule 3
U.S. PATENTS AND PATENT APPLICATIONS
Grantor
Title
App. No. / App. Date
Status
Patent No./ Pub Date
Parallel 6, Inc.
Systems and methods for recruiting and matching patients for clinical trials
14214653
3/14/2014
Pending
Final rejection mailed
20140316793
10/23/2014
Parallel 6, Inc.
Systems and methods for obtaining and using targeted insights within a digital
content and information sharing system
14507735
10/6/2014
Issued
10147109
12/4/2018
Parallel 6, Inc.
Systems and methods for remote demand based data management of clinical
locations
15475088
03/30/2017
Pending
20170228501
08/10/2017
PRA Health Sciences, Inc.
Normalizing Data Sets for Predicting an Attribute of the Data Sets
15193676
06/27/2016
Pending
20170004412
01/05/2017
Source Healthcare Analytics, LLC
Computer-implemented system and method for associating prescription data and
de-duplication
14973065
12/17/2015
Pending
Non final action mailed
20160103976
04/14/2016




Schedule 4
MATERIAL INBOUND EXCLUSIVE LICENSES IN U.S. PATENTS AND PATENT APPLICATIONS
None.



Schedule 5
U.S. REGISTERED TRADEMARKS AND TRADEMARK APPLICATIONS
Grantor
Title
App. No. / App. Date
Status
Reg. No. / Reg. Date
Nextrials, Inc.
PRISM
77953792
09-MAR-2010
Registered 
3863569
19-OCT-2010
Nextrials, Inc.
NEXTRIALS
77953796
09-MAR-2010
Registered 
3863570
19-OCT-2010
Nextrials, Inc.
NEXTRIALS
77953707
08-MAR-2010
Registered 
3863563
19-OCT-2010
Nextrials, Inc.
PRISM
ex102securityagreemen_image1.gif [ex102securityagreemen_image1.gif]
76506462
14-APR-2003
Renewed in 2014
2827441
30-MAR-2004
Parallel 6, Inc.
PARALLEL6 
87241433
18-NOV-2016
Registered
5232230
27-JUN-2017
Parallel 6, Inc.
PARALLEL6 
87241454
18-NOV-2016
Registered 
5232231
27-JUN-2017
Parallel 6, Inc.
CLINICAL6 
87241468
18-NOV-2016
Registered 
5232232
27-JUN-2017
Parallel 6, Inc.
CLINICAL6 - AN MCLINICAL PLATFORM FOR PATIENT ENROLLMENT, ENGAGEMENT, &
MANAGEMENT 
87241493
18-NOV-2016
Registered 
5259660
08-AUG-2017
PRA Holdings, Inc.
EMBEDDED SOLUTIONS
86887877
27-JAN-2016
Registered 
5740079
30-APR-2019
PRA Holdings, Inc.
PREDICTIVV 
86633276
18-MAY-2015
Registered 
5675534
12-FEB-2019
PRA Holdings, Inc.
Design Only
ex102securityagreemen_image2.gif [ex102securityagreemen_image2.gif]
86468629
02-DEC-2014
Registered 
4978927
14-JUN-2016
PRA Holdings, Inc.
Design Only
ex102securityagreemen_image3.gif [ex102securityagreemen_image3.gif]
85772786
06-NOV-2012
Registered
Supplemental Register 
4540765
27-MAY-2014
PRA Holdings, Inc.
Design Only
ex102securityagreemen_image4.gif [ex102securityagreemen_image4.gif]
85772809
06-NOV-2012
Registered
Supplemental Register
4540766
27-MAY-2014
PRA Holdings, Inc.
PRA
ex102securityagreemen_image5.gif [ex102securityagreemen_image5.gif]
85648427
11-JUN-2012
Registered 
4433420
12-NOV-2013
PRA Holdings, Inc.
PRA INTERNATIONAL
78177443
23-OCT-2002
Renewed in 2016
2759033
02-SEP-2003
PRA Holdings, Inc.
PRA
74452500
29-OCT-1993
Renewed in 2014
1865068
29-NOV-1994
PRA Holdings, Inc.
PRA
ex102securityagreemen_image6.gif [ex102securityagreemen_image6.gif]
74452503
29-OCT-1993
Renewed in 2015
1875684
24-JAN-1995
Research Pharmaceutical Services, Inc.
RPS RESEARCH PHARMACEUTICAL SERVICES, INC
ex102securityagreemen_image7.gif [ex102securityagreemen_image7.gif]
77723301
27-APR-2009
Registered 
3891817
21-DEC-2010
Research Pharmaceutical Services, Inc.
RPS
77723318
27-APR-2009
Registered 
3891818
21-DEC-2010
Symphony Health Solutions Corporation
DIAGNOSTICSOURCE 
88601906
03-SEP-2019
Pending
Intent to Use 
 
Symphony Health Solutions Corporation
METYS
88574715
12-AUG-2019
Pending
Intent to Use 
 
Symphony Health Solutions Corporation
SYNOMA
88244148
28-DEC-2018
Pending
Intent to Use
 
Symphony Health Solutions Corporation
SYMPHONY SPOTLIGHT
87505327
26-JUN-2017
Pending
Intent to Use
 
Symphony Health Solutions Corporation
MEDIASTAT 
87505358
26-JUN-2017
Registered 
5746236
07-MAY-2019
Symphony Health Solutions Corporation
TRULIFT 
87505421
26-JUN-2017
Pending
Intent to Use
 
Symphony Health Solutions Corporation
PHAST 
87471438
01-JUN-2017
Registered 
5394747
06-FEB-2018
Symphony Health Solutions Corporation
Design Only
ex102securityagreemen_image8.gif [ex102securityagreemen_image8.gif]
87471486
01-JUN-2017
Registered 
5335519
14-NOV-2017
Symphony Health Solutions Corporation
S SYMPHONYHEALTH 
ex102securityagreemen_image9.gif [ex102securityagreemen_image9.gif]
87424005
25-APR-2017
Registered
5335296
14-NOV-2017
Symphony Health Solutions Corporation
PRESCRIBERSOURCE 
87424208
25-APR-2017
Registered
5335305
14-NOV-2017
Symphony Health Solutions Corporation
PAYERSOURCE 
87424224
25-APR-2017
Registered 
5335308
14-NOV-2017
Symphony Health Solutions Corporation
NONRETAILSOURCE 
87424289
25-APR-2017
Registered 
5335310
14-NOV-2017
Symphony Health Solutions Corporation
PATIENTSOURCE 
87424261
25-APR-2017
Registered 
5335309
14-NOV-2017
Symphony Health Solutions Corporation
CUSTOMERSOURCE 
87424315
25-APR-2017
Registered 
5335312
14-NOV-2017
Symphony Health Solutions Corporation
SYMPHONY HEALTH
87403314
07-APR-2017
Registered
5334250
14-NOV-2017
Symphony Health Solutions Corporation
VANTAGE
86625690
11-MAY-2015
Pending 
 
Symphony Health Solutions Corporation
SYNOMAID
86567771
18-MAR-2015
Registered 
5464880
08-MAY-2018
Symphony Health Solutions Corporation
IDV
86368252
15-AUG-2014
Registered 
4770340
07-JUL-2015
Symphony Health Solutions Corporation
SYMPHONY HEALTHCLOUD 
86368275
15-AUG-2014
Registered 
5043542
20-SEP-2016
Symphony Health Solutions Corporation
SYMPHONY HEALTH SOLUTIONS
86071508
23-SEP-2013
Registered 
4906915
01-MAR-2016
Symphony Health Solutions Corporation
SYMPHONY HEALTH SOLUTIONS
ex102securityagreeme_image11.gif [ex102securityagreeme_image11.gif]
86071821
23-SEP-2013
Registered 
4906916
01-MAR-2016






Schedule 6
MATERIAL INBOUND EXCLUSIVE LICENSES IN U.S. REGISTERED TRADEMARKS AND TRADEMARK
APPLICATIONS
None.



Schedule 7
COMMERCIAL TORT CLAIMS
None.



Schedule 8
GRANTORS
Name of Grantor
Other Name or Predecessor or Successor Entity Within Past 5 Years
Type of Organization
Jurisdiction of Organization/ Formation
Organizational Identification Number
Tax Identification Number
Address of Chief Executive Office
PRA Health Sciences, Inc.
N/A
Corporation
Delaware
5355479
46-3640387
4130 Parklake Avenue, Suite 400
Raleigh, NC 27612
PRA Holdings, Inc.
N/A
Corporation
Delaware
4392373
26-0566203
4130 Parklake Avenue, Suite 400
Raleigh, NC 27612
PRA International, LLC
PRA Sub, Inc. (12/28/2016);
PRA International (12/29/2016)
LLC
Delaware
3369296
26-0566203
4130 Parklake Avenue, Suite 400
Raleigh, NC 27612
Pharmaceutical Research Associates, Inc.
N/A
Corporation
Virginia
2291979
54-1204111
4130 Parklake Avenue, Suite 400
Raleigh, NC 27612
PRA Early Development Research, Inc.
N/A
Corporation
Delaware
3364566
06-1622873
9755 Ridge Drive
Lenexa, KS 66219
ClinStar, LLC
N/A
LLC
California
199905510001
54-1204111
4130 Parklake Avenue, Suite 400
Raleigh, NC 27612
Pharmaceutical Research Associates Eastern Europe, LLC
N/A
LLC
California
200627910244
54-1204111
4130 Parklake Avenue, Suite 400
Raleigh, NC 27612
Pharmaceutical Research Associates CIS, LLC
N/A
LLC
California
199905510002
54-1204111
4130 Parklake Avenue, Suite 400
Raleigh, NC 27612
RPS Parent Holding LLC
RPS Parent Holding Corp. (12/03/2014)
LLC
Delaware
4934750
26-0566203
4130 Parklake Avenue, Suite 400
Raleigh, NC 27612
RPS Global Holdings, LLC
RPS Global Holdings, Inc. (12/04/2014)
LLC
Delaware
5370703
26-0566203
4130 Parklake Avenue, Suite 400
Raleigh, NC 27612
Roy RPS Holdings LLC
Roy RPS Holdings Corp. (12/02/2014)
LLC
Delaware
4914419
26-0566203
4130 Parklake Avenue, Suite 400
Raleigh, NC 27612
ReSearch Pharmaceutical Services, Inc.
N/A
Corporation
Delaware
4089101
20-4322769
4130 Parklake Avenue, Suite 400
Raleigh, NC 27612
CRI NewCo, Inc.
N/A
Corporation
Delaware
4355729
26-0233046
4130 Parklake Avenue, Suite 400
Raleigh, NC 27612
CRI Worldwide, LLC
N/A
LLC
Delaware
4061418
26-0233046
4130 Parklake Avenue, Suite 400
Raleigh, NC 27612
CRI International, LLC
N/A
LLC
New Jersey
600254316
20-4600506
4130 Parklake Avenue, Suite 400
Raleigh, NC 27612
Lifetree Clinical Research, L.C.
N/A
LLC
Utah
5291100-0160
26-0233046
1255 East 3900 South
Salt Lake City, UT 84124
Nextrials, Inc.
N/A
Corporation
California
2074885
94-3324827
5000 Executive Parkway, Suite 540, San Ramon, CA 94583
Symphony Health Solutions Corporation
Skyhook Merger Sub, Inc. (09/06/2017)
Corporation
Delaware
5135791
45-5298493
731 Arbor Way, Suite 100
Blue Bell, PA 19422
Source Healthcare Analytics, LLC
N/A
LLC
Delaware
2102833
45-5298493
731 Arbor Way, Suite 100
Blue Bell, PA 19422
Parallel 6, Inc.
Jaguar Merger Sub, Inc. (05/10/2017)
Corporation
Delaware
4748103
27-1283146
Pacific Center I, 1455 Frazee Road
Suite 900, San Diego, CA 92108







-6-